DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-2, 8 and 11 are currently under examination. Claims 14, 16, 19-20, 27, 30, 36-38, 41-43, 45, 47-48, 52-53, 56-57, 61-62, 65-73 are withdrawn from consideration. Claims 3-7, 9-10, 12-13, 15, 17-18, 21-26, 28-29, 31-35, 39-40, 44, 46, 49-51, 54-55, 58-60 and 63-64 have been cancelled. Claim 1 is amended.
Previous Grounds of Rejection
The Improper Markush Group Rejection stands.
The rejection under 35 U.S.C. 103(a) as being unpatentable over Voga et al. (JACS, 2013, 135, 17004-17018) with respect to claims 1-2, 8 and 11 stands.
Previous Grounds of Rejections
Improper Markush Grouping Rejection
Claims 1-2, 8 and 11 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 712-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:
The instant claimed compound having the formula (I), (IA), (IB) or (IC) with many independently varying elements such as P ligand, N ligand with Ra, b groups, CO, X, X’, Y, Q, Z, cation and anion ligands and Mn.
The recited Markush group so disparate chemically as not to be members of a recognized chemical class of compounds, but, in fact represent a of class of Mn metal complexes containing PRa-b or NRa, b. There is no any single structural similarity. The PRa-b ligand or NRa, b ligand behaves in the different manner for use as complexing with metal of Mn.
In response to this rejection, applicants should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claim(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. 
This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-2, 8 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Voga et al. (JACS, 2013, 135, 17004-17018).
Regarding claims 1-2, 8 and 11, Voga et al. teach dearomatized complex [(PNPtBu*)(CO)2 (4) having the structure as shown below (pages17004-17004):

    PNG
    media_image1.png
    313
    187
    media_image1.png
    Greyscale

Aw we see above, the complex 4 corresponds to the instant claimed and applicant elected compound having the formula I and formula (2) as recited in claim 11, wherein Z=L5=absent, L1=L2= (tert-Butyl)2P groups, L3=L4=CO, except metal is Rhenium, not manganese.
Although Voga et al. do not specific disclose the instant claimed and elected species of Mn[(PNPtBu*)(CO)2  as per applicant claims 1-2, 8 and 11, it would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to substitute the rhenium metal of the complex 4 taught by Voga et al with manganese metal to obtain the Mn[(PNPtBu*)(CO)2 as specified in the claims 1-2, 8 and 11, motivated by the fact that rhenium is one of the rarest elements in the Earth’s crust. Rhenium resembles manganese Mn and technetium Tc chemically to form transition meal complexes as they have the same electrons d5 and S2 orbitals in valence shell. 
On other hand, manganese is one of the most abundant transition metals on earth crust. In general, the pincer complexes of Mn are well known. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claims invention to replace of expensive noble metal Re by more economical, environmentally friendly alternative of manganese. The ligand [(PNPtBu*)(CO)2 would expect to form the Manganese complex, given the general conditions taught by Voga et al. 
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 05/09/2022, with respect to claims 1-2, 8 and 11, have been considered but are not persuasive. The examiner would like to take this opportunity to address the Applicant's arguments.
Regarding Improper Markush Group Rejection, applicants argue Formulas I, IA, IB, and IC share a single structural similarity and a common use as referred to in the MPEP. For example, all the compounds of all Formulas I, IA, IB, and IC are for a common use, e.g., for homogeneous catalysis. 
They share the "pincer" structural motif , which is encircled above. A person skilled in the art of the invention would appreciate its unique reactivity patterns, which stems, inter- alia, from the high acidity of the proton at the carbon (methylene, -CH2-), alpha (a) to the pyridine and the chelating nature of the ligands). Indeed, owing to this acidity, the claimed structures IA and I; and IB and IC - are respectively acid and conjugated base pairs. This high acidity, in turn, is found due to the specific pincer-like structure of the encircled moieties. Accordingly, all of I, IA, IB and IC formulas are used in homogeneous catalysis, due to said reactivity. The common structural motif gives rise to specific properties (e.g. said reactivity), and the properties direct each one of the formulas to the use in homogeneous catalysis. The fact that some of them, e.g. IA, IB and IC may be used as precursors to I.
Hence, the mere fact that all of I, IA, IB and IC share the single structural similarity, which is the pincer motif/moiety - render said rejection moot, since the exact "role" such as "catalyst", "intermediate of catalyst" and/or "precursor of catalyst" for each one of I, IA, IB and IC, does not matter, according to the courts, as long as: 
a) They share a single structural similarity (here, pincer core); and 
b) They have a common use (here, catalysis). Similar to Harnisch's claimed compound concern "dyes", claimed herein compounds concern "catalytically active species" and/or "complexes used in catalysis". 
In view of these examples and Formulas I, IA, IB, and IC in claim 1, a person of skill in the art would recognize that these formulas share a single structural similarity and a common use. 
Applicants traverse and provide the above cited MPEP §2117 (IV)(A): "The court noted the Board's admission, despite the significant variation in functional groups, that all of the compounds shared "a single structural similarity" which is the coumarin core" 
Therefore, similarly here - variation in the functional groups (e.g. phosphines/amines and/or Ra/Rb thereof) do not render the Markush grouping improper, as long as single structural similarity and common use are found, which is exactly the case for claimed complexes I, IA, IB and IC (Remarks, pages 4-5).
The office respectfully disagrees. As set forth in the previous office action dated on 02/09/2022, the instant claimed compound having the formula (I), (IA), (IB) or (IC) with many independently varying elements such as P ligand, N ligand with Ra, b groups, CO, X, X’, Y, Q, Z, cation and anion ligands and Mn.
The recited Markush group so disparate chemically as not to be members of a recognized chemical class of compounds, but, in fact represent a of class of Mn metal complexes containing RaRbP-N-PRaRb , NPRaRb-N-NRaRb,  PPRaRb-N-NRaRb,  and salt thereof.  The core structure of each Mn complex recited in claim 1 is different. There is no any single structural similarity. The PRa-b ligand or NRa, b ligand behaves in the different manner for use as complexing with metal of Mn. The oxidation states of Mn in the recited complexes are different.
In addition, they have no any structure similarity and even do not have the same CPC symbols. A phosphine-P-atom metal complex is classified in class B01J 31/2428, a pyridine containing metal complex is classified in class B01J 31/181. 
The species of the claimed invention do not share both a substantial structural feature and a common use that flows from the substantial structural feature. 
As such, the rejection of claim 1 as set forth in the office action mailed on 02/09/2022 is proper and stands.
The rejection for the remaining claims, 2, 8 and 11, were either directly or indirectly dependent thereon stands.

Regarding claims 1-2, 8 and 11 rejected under 35 U.S.C. 103(a), applicants argue that Li et al. discloses Re- and Mn- pincer complexes used in ketones hydrogenations. Li et al was published on April 4, 2018, while the subject application (corresponding PCT Application), was published on August 17, 2017. Therefore, Li at al, is not considered as prior art.
Li et al., was discussed in our last response dated January 6, 2022 (Li et al. was referred in our last response as "Sortais") to demonstrate the marked differences between Mn and Re as support to our arguments that replacing Mn with Re is not obvious. 
Li et al. studies complexes of Re and Mn for catalytic reductions, as both metals belong to group 7 of the periodic table, and such group 7 is of interest to Li et al (page 1272, left column, lines 22-25). In addition, the Mn pincer complexes of Li et al. failed in the catalytic hydrogenation, especially compared to Re counterpart (namely, 98% max. conversion for Re. complexes, lb-3b; vs. 25% max. conversion for Mn complexes, lc-2c; from scheme 2 above and Table 1 of Sortais). Li et al. suggested different mechanisms for Re- and Mn- pincer complexes. (Pages 1274-1275 and scheme 3) with the worse catalytic results of Mn pincers over Re pincers. This fact by itself emphasized how much these catalytic reactions and the effect of conversion of Re to Mn are not predictable and thus not obvious 
It is submitted further that a skilled artisan would know that the periodic table teaches that each element within the same group has an identical number of valence electrons (both have the same electrons d5 and S2 orbitals in valence shell. Re/Mn group 7 and the periodic table order/structure - were known as well at the effective filing date of the subject application). However, that by itself does not imply that all compounds (e.g. complexes) possess similar properties when comparing the two different elements within the same group. As discussed in detail in our previously response filed January 6, 2022, Johnson (Organometallics 1996, 15, 3374-3387) shows that (bottom of page 23 of the response): "... the Re and Mn complexes provide different behaviors and different electron densities on the five-coordinate metal center, which significantly increased in the order Re < Mn, i.e., upon proceeding from 5d to 3d transition metals, respectively." In other words, the group (here, group 7) is not the sole parameter dictating properties/reactivity pattern of (similar) compounds of different elements. Rather, it's a combination of effects derived from the precise electronic structure of the element (which by themselves are derived from various quantum mechanical considerations). For example, in the same group, difference in one row or more between two atoms can have a tremendous impact on atom size, and thus e.g. electron density as discussed in Johnson, and eventually - reactivity. Hence, the actual results in Johnson showed that Mn complexes were much inferior catalytically compared to Re counterpart, teaching away from the claimed subject matter. 
Accordingly, a person skilled in the art of the invention at the effective filing date of the subject application did not have any such knowledge or suggestion that he should try Mn pincer complexes as claimed herein (over Re-pincer of e.g. Vogt; or any other pincers), much less in order to provide Mn pincer complexes catalytically active in e.g. hydrogenations/dehydrogenative coupling/C-C coupling (e.g. Michael addition) etc. 
The Examiner indicates that "manganese is one of the most abundant transition metals on earth" and "rhenium is one of the rarest elements in the Earth's crust." See the Office Action on pages 5-6. Applicants respectfully traverse. 
Re is much more expensive than Mn. Cheaper alternatives of some method/apparatus/product do not provide any expectation of success merely due to the fact that they are cheaper. As discussed above, no motivation is found to combine Mn with said disclosed ligands of Vogt in view of for example Johnson. 
The Examiner indicates that "The instant claims are drawn to Mn complexes, not a method for using these complexes. The significant catalytic activities difference between the Rhenium complex and Manganese complex at the required temperatures, the amount of the complexes, and the substrates are not even recited in the instant claims. The results demonstrated by applicants in the Table on page 25 are not commensurate in scope with the breadth of the claims". See the Office Action on page 11. 
Applicants confirms that the claims are directed to composition of matter (a Mn complex), however, its properties (=catalytic activity) with unexpected results are demonstrated in the Table the Examiner refereed to (reiterated herein below) demonstrated the differences in activity of Vogt vs. the claimed Mn Complex. 
Accordingly, especially when assessing non-obviousness requirement for the composition of matter, it's important to denote, as argued above - not only the explicit chemical structure, but also the unexpected catalytic properties of the compounds (See MPEP 2145 "Evidence that the compound or composition possesses superior and unexpected properties in one of a spectrum of common properties can be sufficient to rebut a prima facie case of obviousness. In re Chupp, 816 F.2d 643, 646, 2 USPQ2d 1437, 1439 (Fed. Cir. 1987).) Therefore, the Table should be considered in our response to support unexpected activity in view of Vogt (Remarks, pages 5-8).
The office respectfully disagrees. As set forth in the previous office action dated on 02/09/2022, Voga et al. teach dearomatized complex [(PNPtBu*)(CO)2 (4) having the structure as shown below (pages17004-17004):

    PNG
    media_image1.png
    313
    187
    media_image1.png
    Greyscale

Aw we see above, the complex 4 corresponds to the instant claimed and applicant elected compound having the formula I and formula (2) as recited in claim 11, wherein Z=L5=absent, L1=L2= (tert-Butyl)2P groups, L3=L4=CO, except metal is Rhenium, not manganese.
Although Voga et al. do not specific disclose the instant claimed and elected species of Mn[(PNPtBu*)(CO)2  as per applicant claims 1-2, 8 and 11, it would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to substitute the rhenium metal of the complex 4 taught by Voga et al with manganese metal to obtain the Mn[(PNPtBu*)(CO)2 as specified in the claims 1-2, 8 and 11, motivated by the fact that rhenium is one of the rarest elements in the Earth’s crust. Rhenium resembles manganese Mn and technetium Tc chemically to form transition meal complexes as they have the same electrons d5 and S2 orbitals in valence shell. 
It is further supported by Li et al (Organometallics, 37, 1271-1279, submitted by applicants in IDS filed on 01/06/2022). After the first example of Re complex was made, Li et al. are interested in Group 7 catalysts and have prepared a series of new Re and Mn complexes bearing the same the ligand for comparison of these complexes catalytic activities (Li et al., lines 3-27 left column and Scheme 2 on page 1272). 
Li’s reference was cited here as an evidences to support, after the first example of Re complex was made,  ordinary skill in the art at the time before the effective filling date of the claimed invention to prepare a series of new Re and Mn complexes bearing the same the ligand for comparison of these resulted complexes catalytic activities and have reasonable expectation of success.
The previous office action dated on 02/09/2022 provided a motivation to substitute Re with Mn by the fact that manganese is one of the most abundant transition metals on earth crust. In general, the pincer complexes of Mn are well known. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claims invention to replace of expensive noble metal Re by more economical, environmentally friendly alternative of manganese. The ligand [(PNPtBu*)(CO)2 would expect to form the Manganese complex, given the general conditions taught by Voga et al. 
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so, see MPEP 2143.01.
The instant claims are drawn to Mn complexes, not a method for using these complexes. The significant catalystic activities difference between the Rhenium complex and the Manganese complex at the required temperatures, the amount of the complexes, and the substrates are not even recited in the instant claims. The results demonstrated by applicants in the Table on page 25 are not commensurate in scope with the breadth of the claims.
As such, the rejection of claim 1 as set forth in the office action mailed on 02/09/2022 is proper and stands.
The rejection for the remaining claims, 2, 8 and 11, were either directly or indirectly dependent thereon stands.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1738